Case 1:21-cv-01953-JMS-MPB Document 1 Filed 07/02/21 Page 1 of 5 PageID #: 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

LINCOLN MORRIS,                            )
                                           )
            PLAINTIFF,                     )
                                           )
V.                                         ) CASE NO.: 1:21-CV-1953
                                           )
STEEL DYNAMICS, INC. AND JONATHAN PLEMONS, )
                                           )
            DEFENDANTS.                    )

                            COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Lincoln Morris brings this action against Steel Dynamics, Inc. and Jonathan

Plemons for violation of the Family and Medical Leave Act, 29 U.S.C. §2601 et seq., and in support

of his Complaint shows as follows:

                                                PARTIES

        1.      Morris is an individual who resides in Montgomery County, Indiana.

        2.      Morris began working for Steel Dynamics in August 2014.

        3.      At the times relevant to his claims, Morris was an eligible employee of Steel

Dynamics within the meaning of the FMLA, 29 U.S.C. §2611(2).

        4.      Steel Dynamics, Inc. is an Indiana corporation with its principal office at 7575 W.

Jefferson Boulevard, Fort Wayne, Indiana.

        5.      Steel Dynamics employed Morris at its location in Pittsboro, Indiana.

        6.      At the times relevant to Morris’ claims, Steel Dynamics was Morris’ employer within

the meaning of 29 U.S.C. §2611(4).

        7.      Plemons was Morris’ employer within the meaning of 29 U.S.C. §2611(4) inasmuch

as he acted, directly or indirectly, in the interest of an employer, specifically Steel Dynamics.
Case 1:21-cv-01953-JMS-MPB Document 1 Filed 07/02/21 Page 2 of 5 PageID #: 2



                                      JURISDICTION AND VENUE

        8.      This Court properly has jurisdiction over Plaintiff ’s claim pursuant to 28 U.S.C.

§1331 because Plaintiff is asserting a claim arising under federal law.

        9.      This Court is a proper venue for this action pursuant to 28 U.S.C. §1391 because a

substantial portion of the events giving rise to Morris’ claim occurred within this judicial district.

                                       STATUTORY COVERAGE

        10.     Steel Dynamics is subject to the requirements of the FMLA under 29 U.S.C.

§2611(4) because it is engaged in commerce or an industry affecting commerce and employed 50 or

more employees during each working day during 20 or more calendar weeks in the current or

preceding calendar year.

        11.     Morris was an eligible employee within the meaning of 29 U.S.C. §2611(2) inasmuch

as he had been employed for at least 12 months and had worked at least 1,250 hours in the

preceding 12 months.

                                       FACTUAL ALLEGATIONS

        12.     On June 14, 2021 Morris had been and was continuing to experience a serious health

condition.

        13.     Specifically, Morris had been and was continuing to experience depression, anxiety,

and post-traumatic stress disorder.

        14.     The depression and anxiety related, at least in part, to Morris’ post-traumatic stress

disorder.

        15.     Morris’ post-traumatic stress disorder stems from an incident at work in which

Morris was nearly killed in a workplace event.

        16.     On June 14, 2021 Morris saw Wendy Coglianese, the occupational health nurse for

Steel Dynamics.
Case 1:21-cv-01953-JMS-MPB Document 1 Filed 07/02/21 Page 3 of 5 PageID #: 3



         17.   Morris’ visit with nurse Coglianese revealed that Morris was unable to perform the

functions of his job because of Morris’ serious health condition.

         18.   Nurse Coglianese provided Morris with a letter dated June 14, 2021 which advised

Morris that his condition may be deemed as FMLA covered, and notified him that he had fifteen

days to provide the required certification from Morris’ health care provider.

         19.   Before Morris could see his health care provider and complete the certification

within the allotted 15-day time period, Steel Dynamics and Plemons fired him.

         20.   Specifically, Plemons told Morris on June 17, 2021 that Morris’ employment by Steel

Dynamics was terminated.

         21.   Plemons’ proffered reason for the termination is that Morris did not notify his

supervisor, Adam Claycomb, that Morris would be absent from work.

         22.   Plemons’ proffered reason is a lie.

         23.   As instructed by nurse Coglianese, Morris notified Claycomb on Monday, June 14,

2021 that Morris would be absent from work because of FMLA covered leave.

         24.   At 8:15 AM Morris received an incoming call from Claycomb which lasted 54

seconds, during which Morris told Claycomb that he would be absent from work for FMLA covered

leave.

         25.   Morris also sent a text message to Plemons at 5:05 PM on Tuesday, June 15, 2021

confirming his attempt to return Plemons’ call.

         26.   On June 23, 2021, Morris completed his appointment with his health care provider.

         27.   Morris’ health care provider completed the FMLA certification form.

         28.   Morris’ FMLA certification form, completed by his health care provider, was hand

delivered to nurse Coglianese’s mailbox, as prescribed by her letter of June 14, 2021.

         29.   Morris’ FMLA certification form was completed and delivered prior to the

expiration of the 15 day period.
Case 1:21-cv-01953-JMS-MPB Document 1 Filed 07/02/21 Page 4 of 5 PageID #: 4



                 Count I - Violation of the Family and Medical Leave Act by Interference

           30.    By terminating Morris’ employment because of absences protected by the FMLA,

Plemons and Steel Dynamics interfered with with Morris’ exercise of his rights under the FMLA.

           31.    By discharging Morris because of his use of the FMLA, Plemons and Steel

Dynamics unlawfully discriminated against Morris because o this use of the FMLA.

           32.    Morris has been harmed by Plemons’ and Steel Dynamics’ wrongful, unlawful

actions.

           33.    Plemons and Steel Dynamics did not act in good faith with respect to Morris and his

rights under the FMLA.

                                             PRAYER FOR RELIEF

           Morris demands judgment against Plemons and Steel Dynamics, and relief as follows:

           a)     An order reinstating Morris’ employment, including seniority and perquisites of

employment;

           b)     Payment of Morris’ lost wages;

           c)     Payment of the value of the lost benefits and perquisites of employment;

           d)     Liquidated damages;

           e)     Morris’ attorney’s fees;

           f)     The costs of this action; and

           g)     All other relief this Court determines to be necessary and appropriate.

                                                         /s/ Jason R. Ramsland
                                                         Jason Ramsland, #29443-29
                                                         Ramsland Law
                                                         8520 Allison Pointe Blvd
                                                         Ste 223 PMB 65298
                                                         Indianapolis, Indiana 46250-4299
                                                         765.267.1240
                                                         jason@rams.land

                                                         Attorney for Plaintiff
Case 1:21-cv-01953-JMS-MPB Document 1 Filed 07/02/21 Page 5 of 5 PageID #: 5



                                   DEMAND FOR JURY TRIAL

     Plaintiff demands trial by jury on all issues so triable.

                                                       /s/ Jason R. Ramsland
                                                       Jason R. Ramsland (#29443-29)
